DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 12/17/21 is acknowledged.  Claims 6-9 have been withdrawn from consideration as being directed toward a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Manufacturing Method of compressed strip-shaped electrode.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 5, the claim is not further limiting as the order of steps pre-compressing, removing and main compressing steps are the same.  Claim 1 requires pre-compressing and then removing “from the pre-compressed plate” then a main compressing the “particle removed plate” and hence the order is clear as having to be sequential in the claimed manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0111729) in combination with JP-2008152946.

Kim et al. (2016/0111729) fails to teach the removal means to be magnetic for removing foreign matter.
JP-2008152946 teaches a similar process whereby foreign matter removing means is by magnetic means (abstract and description).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the clamed invention to have modified Kim et al. (2016/0111729) process to substitute the blade removing means for the magnetic removing means or making the blade magnetic as evidenced by JP-2008152946 with the expectation of achieving similar success.
Regarding claim 1, the Examiner takes the position that the use of magnetic particles in an active material layer is well known and would be selected when using a magnetic removal means downstream in the process.
Regarding claim 2, while the combination fails to teach a magnetic roller for the removing mechanism, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success regardless of the foreign matter removal device utilized absent a showing of criticality thereof.  
Regarding claim 3, Kim et al. (2016/0111729) depicts the first pressing rollers RP1 are smaller in diameter than the second pressing rollers RP2 (Fig. 4).
Regarding claim 4, while the combination fails to teach the compression of the RP1 and RP2 rollers, the Examiner takes the position that it would have been within the 
Regarding claim 5, Kim et al. (2016/0111729) teaches coating in bath BA, first pressing RP1, cleaning layer BL and then second pressing RP2.

Prior art
JP 2004073944 and Mitsuda et al. (2011/0281170) teach cleaning the electrode plate prior to coating with active material.
Liu et al. (2020/0280049) teaches multiple pressing steps and folding but no cleaning between the steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715